DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Response to Arguments
Applicant's arguments filed on 01/07/2022 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Loh fails to provide for the new limitation of the thickness being smaller from the adhesion portion towards the cover portion, however this new limitation is provided for by the new limitation of Bassett et al..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, 18- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US 2003/0109784 A1) in view of Basset et al. (US 2014/0099601 A1).
Regarding claims 13, 20, and 21, Loh discloses a method of forming a customized bone tissue shielding an alveolar bone loss region (title and abstract disclosing method of forming profiled sheet as prosthesis and paragraph [0031] lines 1-11 disclosing forming prosthesis for jaw portions in the same manner as any bone with a defective portion) with the steps of: obtaining image data of the alveolar bone loss region through a computerized tomography scan (Fig. 1 element 101 and 102),
forming a mold of the alveolar bone loss region from the image data and removing a region corresponding to the customized alveolar bone tissue from the mold (Fig. 7 element 124a being the mirror image of the defective region and thus the bone loss region, forming a mold Fig. 7 element 138 and removing a region corresponding to a customized bone region element 136 is formed by removing between element 131 and 136),
	forming a customized alveolar bone tissue on the mold and removing the mold from the customized alveolar bone tissue (Fig. 7 element 140 is the mold with the removed customized bone tissue region and it used to form a customized bone region by a sheet stamped onto the mold paragraph 
where the forming of the customized alveolar bone tissue includes:
 forming a cover portion in an empty region formed by the removing of the region corresponding to the customized alveolar bone from the mold (paragraph [0030] lines 1-7 the cover is formed in the space between the mold and the punch corresponding to the mold), and 
forming an adhesion portion extending from an end of the cover portion (e.g. “extra area”, see paragraph [0030] lines 7-11 disclosing the cover has an adhesion portion that slightly extends to allow attachment of the device),
where the adhesion portion includes an adhesion surface configured to adhere to an alveolar bone in a region adjacent to the alveolar bone loss region by an adhesive where the adhesion portion has an uneven portion (paragraph [0030] lines 7-11 disclosing the cover has an adhesion portion that slightly extends to allow attachment of the device via attachment devices and that the portion is an uneven surface of a mesh thus by having an uneven surface it is configured, i.e. shaped in a manner that provides for adhesive to be part of the manner of adhering, being a biocompatible bone mesh it would have bone growth into the mesh and thus be adhered by the bone being an adhesive). 
Loh discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the extending portion is flat, however it would have been an obvious matter of design choice to make the different portions of the adhesion portion formed from the substrate of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further regarding claim 13 and 20, Loh discloses structure substantially identical to the instant application as discussed, including that the shape of the formed alveolar bone tissue would be 
However, Bassett discloses a dental bone regenerative device (title and abstract) that can have a variety of sizes and shapes based on patient anatomy (paragraph [0049] lines 1-6) with a thickness that would become smaller from the adhesion portion toward the cover portion and would be thickest at the end it would be adhered to the bone with (paragraph [0050] lines 15-20 disclosing the top of the device in Fig. 3a element 113 is thinner i.e. small in thickness than the bottom edge that would adhere to the bone being the thickest element 115).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the thickness of the customized alveolar bone tissue would become thinner/smaller from the thickest at the bottom/adhesion portion toward the top/cover portion as taught by Bassett into the formed thickness of the cover and adhesion portions of the formed bone tissue as taught by Loh for the purpose of providing a customized bone tissue that would use the minimal amount of material need to have structural integrity and still be thin to allow flexing/bending by a minimal amount and would be adjusted based on patient need as taught by Bassett (paragraph [0049] lines 1-10 and paragraph [0050] lines 1-5). 
Regarding claim 14, Loh further discloses where the obtaining of image data includes obtaining three-dimensional image data of the alveolar bone loss region (paragraph [0005] lines 9-16, paragraph [0017] lines 1-7, etc.), and where the forming of the mold includes rapid prototyping techniques using the 3d image data (paragraph [0027] lines 18-19, paragraph [0029] lines 5-10), but fails to explicitly disclose where the particular rapid technique is 3d printing instead of SLS. However there are a number of choices available to a person of ordinary skill in the art for rapid prototyping, e.g., 3D printing or stereo lithography, SLS, etc. and thus it would have been an obvious matter of design choice to one KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).
Regarding claim 18, Loh further discloses where the forming of the customized alveolar bone tissue includes depositing a material of the customized bone tissue on the mold from which the region corresponding to the customized alveolar bone tissue is removed (paragraph [0030] lines 1-4 disclosing placement of the substrate on the mold) and hardening the material of the customized alveolar bone tissue to form the customized alveolar bone tissue (paragraph [0030] lines 1-9 disclosing the material being a metal of titanium mesh which is pressed to cause the metal to hold the shape of the mold. Being a metal that is formed under pressure to undergo plastic deformation, when a material deforms beyond its elastic recovery ability, causes a metal to undergo a degree of strain hardening due to the plastic deformation effect on the metal’s crystal lattice.).
Regarding claim 19, Loh further discloses where the material of the customized alveolar bone tissue is a biomaterial (paragraph [0030] lines 4-8 disclosing the substrate is a biocompatible material).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	03/22/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772